Citation Nr: 1531771	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-40 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for traumatic brain injury (TBI) with residuals of short term memory loss, constant headaches, and periods of blackouts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from September 2005 to November 2006 and from June 2003 to October 2003.  He served in Iraq from November 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran recently submitted additional medical evidence to the Board with a waiver of initial RO jurisdiction.  The Board accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

In June 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability based on individual unemployability due to a service-connected disability has been raised by the record during the June 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The medical evidence of record establishes that the Veteran's diagnosed TBI is related to his military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of TBI with residuals have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the Board's grant of service connection, further discussion of the VCAA is not necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

The Veteran asserts that he has a current diagnosis of TBI that is due to head injury sustained in service.

A diagnosis of TBI is included in a May 2010 VA examination as well as in various VA outpatient treatment records.  The Veteran has submitted statements by his spouse and fellow employees reporting symptoms that they witnessed the Veteran experiencing, including slurred speech, loss of balance, light sensitivity, headaches and forgetfulness.  The Veteran also testified to these symptoms during the Board hearing.  Although the RO has suggested that the Veteran does not have a diagnosis of TBI because polytrauma treatment was discontinued by the VA in April 2011, this conclusion is unfounded and contradicted by the records.  Following discontinuance of polytrauma treatment, the Veteran has continued to be diagnosed with TBI.  In addition, in May 2011, one VA healthcare provider heard the Veteran's claim for service connection for TBI had been denied, reviewed the Veteran's record and recommended that the Veteran appeal this determination.  The Board finds that the Veteran has a diagnosis of TBI during the period on appeal.  Therefore, the Board finds that the Shedden element (1), existence of a present disability, has been shown by the record.

With respect to Shedden element (2), in-service disease or injury, the Veteran has reported consistently that he was involved in a bus accident in Kuwait at which time he injured his head.  He also has reported that he had a loss of consciousness once when there was an explosion right outside his vehicle.  The Veteran has submitted statements of fellow soldiers and a commanding officer attesting to the head injuries he sustained during service.  His commanding officer, J.R., explained that the Veteran received several head injuries during service, including in a bus accident and mortar blasts knocking him down.  He also explained that several of his men were denied medical care when it was requested.  He also witnessed officers telling soldiers what to include in medical online surveys.  When J.R. voiced his concern about the soldiers being told what to write, he explained that he was threatened and escorted out of the room.  In April 2015, a fellow soldier and team leader, J.M., reported several episodes of head injury during service and noted that he saw the Veteran lose consciousness.  He also explained that they were both denied medical care after experiencing head injuries during service.  A June 2005 Recommendation for Award corroborates that the Veteran was involved in a bus accident which included in fatality in Kuwait.  The recommendation specifically noted that the Veteran pulled people out of the wreckage when he was injured himself.

The Board acknowledges that the Veteran filled out a TBI questionnaire in October 2006 during service and reported no injuries from the following: fragment, bullets, vehicular, blast or fall.  He was not required to continue with the next few sections of the form because he reported no injury.  Therefore, he did not answer if he had a loss of consciousness or a head injury etc.  The Veteran explained that he was told to fill out the questionnaire in a certain way by an officer who outranked him, and he complied.  Fellow soldiers have corroborated the Veteran's account.  

Despite this, the Veteran also filled out a medical form during service in September 2006.  At that time, he was stationed in Iraq.  In this form, the Veteran reported that his health had gotten worse during deployment.  He reported he had several symptoms including, headaches, dimming of vision, dizziness, fainting, light headedness, and difficulty remembering.

The Board finds that the Veteran's testimony, lay statements by fellow and commanding officers as well as the September 2006 medical form demonstrates that the Veteran indeed sustained several head injuries during service which caused symptoms.  The Board places greater weight on this evidence than the October 2006 questionnaire which appears to have been completed under coercive circumstances.  Therefore, the Board finds that the evidence shows an in-service head injury.

As for a causal relationship between the present disability and the injury incurred during service, the May 2010 VA examiner opined that the history was consistent with TBI as likely as not related to or the result of the bus accident and the blast exposure sustained in Iraq.  There are no opinions contradicting this examiner's conclusion.

Thus, the Board finds that the evidence of record is in favor of a grant of entitlement to service connection for residuals of TBI.


ORDER

Entitlement to service connection for TBI with residuals is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


